Citation Nr: 1118393	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1990 to July 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD rated 50 percent, effective January 11, 2006.  In July 2009 and in May 2010 the matter was remanded for additional development.       


FINDINGS OF FACT

1. Prior to October 15, 2008 and from September 7, 2010 the Veteran's PTSD was and has been manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity.  

2. From October 15, 2008 to September 7, 2010 the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, but not symptoms  productive of total occupational and social impairment.  


CONCLUSION OF LAW

The Veteran's PTSD warrants "staged" ratings of 50 percent prior to October 15, 2008; an increased 70 percent (but no higher) from October 15, 2008 to September 7, 2010; and 50 percent from September 7, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2008 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased initial rating; and a December 2008 supplemental SOC readjudicated the matter after the appellant and his representative had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Board finds that there has been substantial compliance with its May 2010 remand instructions as the private treatment records sought were secured and the Veteran was afforded a contemporaneous VA examination.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in May 2007, September 2009, and September 2010.  In particular, the September 2010 examination is adequate as the examiner expressed familiarity with the history of the Veteran's psychiatric disability picture, and conducted a thorough evaluation of the Veteran, describing symptoms and associated impairment in detail and noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is rated under Code 9411.  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 reflects that there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 reflects that there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 reflects that there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed.1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In a March 2007 statement the Veteran reported that he had anger issues and irritability, nightmares, flashbacks, and frequent depression.  

On May 2007 VA examination, the Veteran reported that he was self-employed doing computer work.  He stated that he had been self-employed in the computer field for seven years and was unable to work in a structured environment.  He indicated that it was easier for him to work alone; he had tried to work with others but became too angry.  He reported an attempted suicide by carbon monoxide in 1995, when his wife found him and prevented the suicide.  He reported he had nightmares three to four times per week.  He was uneasy in crowds, and became irritable when he saw people of Middle Eastern origin.  He related that he checked the perimeter of his house regularly and was hypervigilant, had startle symptoms and avoided any reference to violence or war, especially Iraq, on television.  He had not been suicidal since 2005.  He reported difficulty in his marriage due to his anger and hostility.  He was able to engage in a normal range and variety of activities of daily living without interruption of his daily routine.  For leisure he visited his mother's house in the country.  He stated that his children had turned out well, and that he had a good relationship with them.  He avoided crowds and was happy to be alone.  He reported drinking as many as 20 beers every other day.    

On mental status examination, the Veteran was somewhat anxious and hyperactive.  His thought processes were logical, coherent, and relevant.  He was well dressed and groomed with good social skills.  He was intelligent and his speech was understood.  He was well oriented to time, place, person, and situation.  His affect was one of excitation.  His reasoning and fund of general information were good.  He showed no psychomotor slowing or agitation.  His verbal comprehension and concentration were good.  He stated his short-term memory was poor and that he had trouble remembering things he read.  A review of psychological symptoms resulted in his endorsement of: anxiety, panic attacks, depression, some sleep problems, appetite problems, anhedonia, nightmares, gastrointestinal problems, and racing thoughts.  He indicated he had obsessional ideation at times.  He also endorsed anger control problems, paranoia, and a history of suicidal ideation.  His problem behaviors had to do with anxiety, hypervigilance, lack of motivation, and preoccupation with military experience.  The examiner noted that the Veteran had significant occupational impairment as he worked better alone and had been fired or quit every job that was not self-employment.  The effect of his symptoms on social functioning was that he was angry and irritable with his wife and children.  The diagnoses were PTSD, Major Depressive Disorder secondary to PTSD, and Alcohol and Cannabis Dependency.  A GAF score of 50 was assigned.    

In his May 2008 notice of disagreement (NOD) the Veteran notes that his ability to concentrate and/or accomplish routine household tasks was diminishing daily; he had flashbacks during thunderstorms; he had limited tolerance and stayed at home; he couldn't seem to keep his temper under control; and he experienced worsened nightmares.  

On the Veteran's October 2008 VA Form 9 (substantive appeal) his representative noted that the Veteran had difficulty when leaving his house.  

On October 15, 2008 VA Suicide Risk Assessment the Veteran reported he had current thoughts of suicide or self harm, but did not have a specific plan or intention of acting them out.  His potential for suicide was deemed "moderate."

An October 15, 2008 VA outpatient treatment record notes that the Veteran sought treatment for PTSD.  He reported that he had been self-medicating, couldn't keep a job, and had marriage difficulties.  On mental status examination the Veteran appeared unkempt and disheveled.  His speech was slow and included sighing.  He had a depressed and anxious mood with congruent affect.  His thought processes were coherent and goal directed.  He denied perceptual disturbances and suicidal/homicidal ideation.  There was no delusional material elicited.  The Veteran was oriented as to date, place, and person.  His concentration and remote memory were intact.  He remembered one out of 3 items tested for recent memory. He had limited insight but good judgment.  The diagnoses were PTSD, Depressive Disorder not otherwise specified (NOS), and alcohol dependence.  A GAF score of 45 was assigned.          

An October 2008 VA outpatient treatment record notes that the Veteran had experienced increased symptoms of PTSD and was medicating with alcohol and his wife's prescription medication.  He was embarrassed about problems with memory, concentration, and anger, but denied thoughts of self-harm.  

On January 2009 VA psychosocial health assessment, the Veteran reported that he lived with his wife and his sons aged 16, 10, and 2.  He felt he yelled at them too much.  His sons were frustrated by his anger, mood swings, and drinking.  They lived in a home, and he related that he patrolled the home every night protecting his wife and children.  He kept in constant communication with his brother via phone and text message.  He had the usual social, peer group, and environmental setting but reported limited outings or social interactions.  There were no significant deficits in his regular daily living activities or deficits in stress management, coping skills, organizing a task, following instructions, or maintaining self-control.  He had no thoughts of self-harm.  He appeared embarrassed about his problems with memory, concentration, and anger.  He drank 2 beers a day (more during panic attacks), and smoked about $100 of marijuana per week.   

A January 2009 VA outpatient treatment record notes that the Veteran had suicidal ideation "a couple of times a month" with no plan or intent.  It was noted that he was asked to "get rid of his guns" by Mental Health Access and that he did so.  On mental status examination, the Veteran's appearance was appropriate, his speech was of regular rate, rhythm, and volume, and his mood was "anxious."  He did not have suicidal ideation and he was oriented in all spheres.  His thought process was linear and logical and remote and recent memory was good.  He had no gross difficulty with cognition and was fully alert.  His insight and judgment were good.  The diagnoses were Alcohol Dependence, Benzodiazepine Abuse, Opiate Abuse, Alcohol Induced Mood Disorder, and PTSD.  

A March 2009 VA outpatient treatment record notes that the Veteran did not have suicidal or homicidal ideation.  

A March 2009 VA outpatient treatment record notes that the Veteran had no suicidal thoughts and his anger was lessened.  He previously had a panic attack and called 911.  He had suicidal ideation once or twice since his last appointment.  On mental status examination, the Veteran's appearance was appropriate, his speech was of regular rate, rhythm, and volume, and his mood was "I'm kind of level."  He did not have suicidal ideation and he was oriented in all spheres.  His thought process was linear and logical and remote memory and recent memory was good.  He had no gross difficulty with cognition and was fully alert.  His insight and judgment were good.  The diagnoses were Alcohol Dependence, Benzodiazepine Abuse, Opiate Abuse, Alcohol Induced Mood Disorder, and PTSD.

A May 2009 VA outpatient treatment record notes that the Veteran was "in check" and "a lot more functional."  He denied panic attacks stating overall "only a little bit."  He denied suicidal ideation.  On Mental status examination, the Veteran's appearance was appropriate, his speech was of regular rate, rhythm, and volume, and his mood was "pretty good."  He did not have suicidal ideation and he was oriented in all spheres.  His thought process was linear and logical and remote and recent memory was good.  He had no gross difficulty with cognition and was fully alert.  His insight and judgment were good.  The diagnoses were Alcohol Dependence, Benzodiazepine Abuse, and Alcohol Induced Mood Disorder, in early full remission and PTSD.

On September 2009 VA examination, the Veteran reported that he had  been hospitalized in August/September for 5 days for suicidal ideation, depression, anxiety, and alcohol detoxification at Methodist Richardson Medical Center.  He reported chronic daily anxiety, nightmares four times per week, nightly sleep disturbance, hypervigilance, and depressive symptoms.  He reported increasing depressive symptoms that culminated in frequent suicidal ideation.  He noted that avoiding crowds, chaos, and social situations made him less anxious.  He also noted that being around his dog relaxed him.  He had flashbacks once per week.  He reported not working since May 2007.  He attributed his inability to sustain a job to his anxiety and depression as well as the economy and not being able to find work.  He had chronic irritability and anger outbursts and relationship difficulties (especially within his marriage).  He was emotionally distant from his wife and children.  The Veteran had been married to his current wife for 5 years; he indicated she was supportive but, there was conflict over his chronic irritability, anger outbursts, and lack of emotional closeness.  He preferred to remain withdrawn and isolated, but had connected with several of his Army friends through online social networking sites, although this triggered more anxiety.  His social and leisure pursuits were significantly impaired by his psychiatric symptomatology.  He had no history of assaults or assaultive behaviors.  His last suicide attempt was in 1992 when his wife found him with the car running in the garage and the door shut.  

On mental status examination the Veteran had no impairment of thought process or communication.  He denied any current suicidal ideation.  His ability to maintain minimal personal hygiene was intact.  He was able to undertake the activities of daily living.  He was alert and oriented in all spheres.  There was no obsessive or ritualistic behavior that interfered with routine activities.  The Veteran's speech revealed mild press but was otherwise within normal limits.  He reported panic attacks (3 in June-July 2009) that did not occur "very often" but were "intense and scary" when they occurred.  He reported frequent angry outbursts and that his frustration tolerance was low.  There was no impaired impulse control.  The diagnoses were PTSD, chronic, Depressive Disorder not otherwise specified, Alcohol Dependence, and Cannabis Dependence.  A GAF score of 40-45 was assigned.       

A September 2009 VA outpatient treatment record notes that the Veteran felt suicidal and tried to call VA but could not get through (in August).  He went to Richardson Methodist for a 5 day detoxification/psychiatric stabilization.  On mental status examination the Veteran's appearance was appropriate, his speech was of regular rate, rhythm, and volume, and his mood was euthymic.  He did not have suicidal ideation and he was oriented in all spheres.  His thought process was linear and logical and remote and recent memory was good.  He had no gross difficulty with cognition and was fully alert.  His insight and judgment were good.  The diagnoses were Alcohol Dependence, Benzodiazepine Abuse, and Alcohol Induced Mood Disorder, in early full remission and PTSD. A GAF of 45 was assigned. 

On September 2009 VA Suicide Risk Assessment, the Veteran did not have any current thoughts of suicide or self harm.  His potential for suicide was deemed "Low Risk."

A September 2009 Richardson Regional Medical Center Discharge Summary notes that the Veteran was voluntarily admitted for alcohol detoxification with a comorbid diagnosis of PTSD.  He had standard PTSD criteria of nightmares, flashbacks, hypervigilance, easy startling, and some degree of depression.  He had anxiety and a recent panic attack.  He had passive suicidal ideas but did not do it because of his kids.  He had racing thoughts, poor focus, and felt like he couldn't turn his mind off.  It was noted that his wife was very supportive and that he was close to his family.  The diagnoses were Alcohol Dependence, PTSD, Cannabis Dependence, and Nicotine Dependence.  A GAF score of 45 was assigned.    

A September 2009 private outpatient treatment record notes that the Veteran did not have suicidal thoughts.  He had normal speech, a groomed appearance, normal psychomotor response, a depressed mood with congruent affect, and severely anxious mood.  He was oriented to person, place, time, and situation.  His thought processes were logical and goal directed without suicidal/homicidal ideation, delusions, or hallucinations.  He had fair judgment and insight.  The diagnoses were PTSD and alcohol and cannabis dependence.  A GAF score of 70 was assigned.  

A November 2009 private outpatient treatment record notes that the Veteran had normal speech, a groomed appearance, normal psychomotor response, and a euthymic mood with congruent affect.  He was oriented to person, place, time, and situation.  His thought processes were logical and goal directed without suicidal/homicidal ideation, delusions, or hallucinations.  He had fair judgment and insight.  The diagnoses were PTSD and alcohol and cannabis dependence.  

An undated intake assessment from J.M., Ph.D. notes that the Veteran was just discharged from Richardson detox and that he had been experiencing increased anxiety and panic attacks.  He had nightmares and poor sleep.  He was hypervigilant, had trouble concentrating, and was reclusive.  A September 2009 progress note notes that the Veteran previously went to the ER because he was about to shoot himself and that he started detox at that time.  He endorsed irritability, flying off the handle, and conflicts with his boss.  An October 2009 progress note notes that the Veteran reported less anxiety with his medication but that he was still socially anxious.  He denied suicidal or homicidal ideation.  A November 2009 progress note notes that the Veteran was still sober and that his PTSD was "better."                  

A December 2009 VA summary notes that the Veteran's GAF scores were 55 and 45 in January 2009; 45 in March 2009; 50 in May 2009; and 50 in September 2009.

A January 2010 private outpatient treatment record notes that the Veteran's mood was good most days.  He had normal speech, a groomed appearance, normal psychomotor response, ands a euthymic mood with congruent affect.  He was oriented to person, place, time, and situation.  His thought processes were logical and goal directed without suicidal/homicidal ideation, delusions, or hallucinations.  He had fair judgment and insight.  The diagnoses were PTSD and alcohol and cannabis dependence.  

On September 7, 2010 VA examination the Veteran reported that he was not in therapy and had last seen his psychiatrist 6 to 8 months prior with no plans to return.  He was self-employed as a computer support contractor, which he had been doing for the past several years with different vendors, and was able to work at home by himself.  He reported that he could become easily angered and lose his temper, causing him to lose work (and that this was generally worse when he had to work around people).  He did not sleep well and was tired during the day, affecting his motivation.  He reported that at the time of his last VA examination he was near getting a divorce with his wife but that now his marriage was coasting.  He had a problem with anger and did not have a lot of compassion.  He reported "pretty good relationship[s]" with his four year old son, and his 17 and 12 year old children.  The Veteran was in a recovery program at church.  He reported having a friend from his military service who he talked to on the phone and saw a couple times a year.  He attended his son's music programs at school and took his younger son on walks.  He did not report many activities.  He and his wife went to dinner once in a while.  He noted that he did not like crowds and tried to avoid them.  He reported that he had been sober since August 2009 when he went into detox at a private facility and that prior to that he was drinking to numb the feelings of his PTSD.  The Veteran denied a history of assaults or assaultive behaviors or suicide attempts.  

On mental status examination no impairments in thought process or communication were noted and the Veteran denied delusions or hallucinations.  He was casually dressed and his mood was "a little agitated" with a mildly anxious affect.  As to suicidal and homicidal ideation the Veteran reported that "it is a roller coaster" and that he had suicidal thoughts every few months, but that his son was a factor in his restraint.  He reported no thoughts of harming others.  The Veteran's ability to maintain minimal personal hygiene and carry out activities of daily living was intact.  He was oriented as to person, place, date, situation, and time.  He reported that he believed his memory was "not very good."  He denied obsessive or ritualistic behavior that interfered with routine activities.  The rate and flow of his speech were within normal limits.  He reported a full blown panic attack in the prior year, but 2-3 partial symptom panic attacks per month that were less severe.  He rated his usual mood a 5/10, with 0 being non-depressed and 10 being extremely depressed.  He felt sad once a week (4-5 times per month).  He rated his usual anxiety a 4/10, with 0 being no-anxious and 10 being extremely anxious.  There was no impaired impulse control noted.  He reported that he had nightmares 3 to 4 times per week, slept 5-6 hours per night, and had low energy during the day.  He denied manic symptoms.  The diagnoses were PTSD, chronic; Depressive Disorder NOS (secondary to PTSD); Alcohol Dependence and Cannabis Dependence in sustained full remission.  A GAF of 55 was assigned.  The examiner noted that the Veteran reported that he had stopped using all substances and had maintained sobriety since August 2009.  She noted that all of his symptoms listed above related to or were secondary to his PTSD and that his symptoms continued to affect his marriage and family relationships despite his abstinence from alcohol and drugs.  He reported continued irritability and detachment from his wife and children.  The Veteran did not receive mental health treatment and using an isolation coping strategy which affected his full employment, he now reported working 20-30 hours per week from home (whereas a year ago he was unemployed).  He reported that he had lost business in some situations due to irritability.  The examiner noted that the Veteran's return to work but lack of full-time employment indicated reduced reliability and productivity due to PTSD symptoms.  The Veteran was independent in his activities of daily living.  He reported a significant impact in his social relationships in that he did not like to be in public.  He liked working in the yard. 

In a July 2010 buddy statement, D.O. noted that he served with the Veteran and that since combat he had become violent, depressed, displayed mood swings, talked of suicide and thoughts of harming others, and had become dependent on alcohol.  

In addition to PTSD, the medical evidence of record reflects other psychiatric diagnoses such as Depressive Disorder NOS, Major Depressive Disorder secondary to PTSD, Alcohol-Induced Mood Disorder, Opiate and Benzodiazepine Abuse, and Alcohol, Cannabis, and Nicotine Dependence.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms of the Veteran's various psychiatric disorders (no medical professional has done so), for the purposes of this appeal only the Board considers all of his psychiatric symptoms to be attributable to his service-connected PTSD.  

The RO has not assigned "staged" ratings for the Veteran's service-connected PTSD; it has been rated 50 percent throughout the appeal period.  However, as discussed below, the severity of his PTSD has varied, and periods of varied symptoms will be discussed in turn.    

The Veteran's PTSD symptoms shown prior to October 15, 2008 do not meet or approximate the criteria for a 70 percent rating.  For example, there is no evidence of obsessional rituals which interfere with routine activities.  Although on May 2007 VA examination the Veteran reported obsessive ideation at times, there was no evidence that it interfered with routine activities.  Although, he reported that he patrolled the perimeter of his home to protect his wife and kids there was no evidence that it was obsessional or interfered with routine activities.  

There is no evidence of speech intermittently illogical, obscure, or irrelevant.  On May 2007 VA examination the Veteran's speech was well understood.  VA outpatient treatment records consistently note that his speech was of regular rate, rhythm, and volume.

There is no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  While suffering from anxiety and depression the Veteran's mood has fluctuated, showing periods of improved mood, and does not rise to the level of near-continuous symptoms.  On the May 2007 VA examination, he was able to engage in a normal range and variety of activities of daily living without interruption of his daily routine.  For leisure he visited his mother's house in the country.

There is no evidence of impaired impulse control.  While the Veteran was subject to frequent periods of irritability, anger, and outbursts, such occasions did not result in violence or impaired impulse control.  

There is no evidence of spatial disorientation; the Veteran has been fully alert and oriented on all occasions observed.  

While there was some difficulty in adapting to stressful circumstances (including work or a worklike setting), on May 2007 VA examination the Veteran was noted to be able to work as a self-employed computer technician for the 7 years prior; and while he had some difficulty adapting, he was able to cope by engaging in self-employment.  Although he reported being unemployed since May 2007, he attributed such status in part to the state of the economy.  He relaxed with his dog.  Despite periods of irritability, anger, and conflict, he was in a supportive relationship with his wife; she encouraged him to seek help.  

While the evidence shows some difficulty in establishing and maintaining effective relationships, it does not show inability to do so.  Although there were periods of irritability and angry outbursts, the Veteran was noted to be able to maintain "good" relationships with his wife and three children who reside in the home with him.  On May 2007 VA examination, he indicated that his children had turned out well and that he had a good relationship with them.  He also maintained a good relationship with his mother, visiting her home in the country on vacations.  

On May 2007 VA examination the Veteran reported not having suicidal thoughts since 2005.

A GAF score of 50 assigned on May 2007 VA examination reflects serious impairment in social and/occupational functioning.  It does not support a finding of deficiencies in most areas (so as to warrant the assignment of a 70 percent rating) in light of the overall evidence to the contrary.  

During this period the Veteran's PTSD symptoms are not shown to have been productive of impairment greater than occupational and social impairment with reduced reliability and productivity.  Accordingly, at no time prior to October 15, 2008 are the Veteran's symptoms of PTSD shown to have been of such severity that they met (or more nearly approximated) the criteria for the next higher (70 percent) rating. 

An October 15, 2008 VA outpatient treatment record notes that the Veteran had been self-medicating with alcohol, couldn't keep a job, and was having marriage difficulties.  On mental status examination he appeared unkempt and disheveled and his speech was noted to be slow with sighing.  His mood was depressed.  The provider assigned a GAF score of 45.  In January 2009 he had mood swings and anger and continued drinking.  He reported that he had three panic attacks in June-July 2009.  During this period the Veteran was noted to speak with mild press.  It was noted that he suffered from frequent symptoms of depression (culminating in suicidal ideation) and chronic daily anxiety.  He reported he was unable to maintain employment partly due to his anxiety and depression.  He had relationship difficulties and angry outbursts.  He received GAF scores of 45 and even as low as 40-45.  He once felt suicidal and tried to call VA and was noted to experience panic attacks, suicidal ideation, racing thoughts, and poor focus.  

The evidence summarized reflects that beginning October 15, 2008 the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas.  Of particular note are the low GAF scores of 40-45 to 45 during this period, signifying major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran had difficulty in his marriage and in family relations as he yelled at his sons and they were frustrated by his anger, mood swings, and drinking.  His symptoms increased in severity to the point that he sought inpatient psychiatric/detox treatment after a period of suicidal ideation (stating that he was about to shoot himself in the head), signifying serious impairment.  While the symptoms fluctuated during this period, with GAF scores of 50, 55 (and even up to 70 on one occasion) in the latter part of the period) , it is not shown that the Veteran had sustained improvement in PTSD symptoms prior to September 7, 2010.  

The Board has considered whether an even higher 100 percent schedular rating is warranted for this period.  Significantly, the Veteran is not shown to have had (nor does he allege) totally disabling psychiatric symptoms of sufficient gravity for such a rating (i.e., gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name).

Accordingly, from October 15, 2008 to September 7, 2010 the Veteran's symptoms of PTSD are shown to have met the criteria for the next higher (70 percent ) rating, and such rating is warranted for this period.  

The report of the September 7, 2010 VA examination shows sustained improvement of the Veteran's PTSD with marked reduction in severity of PTSD symptoms.  His speech was normal, he had no obsessional rituals, he was able to maintain personal hygiene, did not experience near-continuous panic or depression resulting in inability to function independently, appropriately and effectively, was fully oriented, did not report assaultive behaviors or violence, and reported good relationships with his family and those around him and had friends.  He recently became reemployed and had adapted by working from home and using an isolative coping technique.  He still described intermittent passive suicidal ideation with intervening periods of non-ideation, but had no plan or intent.  The September 2010 examiner opined that based on the Veteran's improvement, but re-employment at less than full time, his PTSD was productive of reduced reliability and productivity.  This is supported by the assigned GAF score of 55, reflecting moderate symptoms OR moderate difficulty in social, occupational, or school functioning.

The disability picture presented by the Veteran's PTSD symptoms throughout since September 7, 2010 is one consistent with impairment no greater than occupational and social impairment with reduced reliability and productivity and is encompassed by the criteria for the 50 percent schedular rating assigned.  Accordingly, from September 7, 2010 a rating in excess of 50 percent for  PTSD is not warranted. 

The Board has also considered whether referral for extraschedular consideration is necessary.  The PTSD symptoms (and associated impairment) shown by the factual evidence are entirely encompassed by the criteria for the 50 and 70 percent schedular ratings assigned.  Therefore, the schedular criteria are not inadequate.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

An unappealed September 2008 rating decision (during the pendency of this claim/appeal) separately denied the Veteran a TDIU rating.  That decision is final (see 38 U.S.C.A. § 7105); consequently, the matter of entitlement to a TDIU rating is not before the Board.  











ORDER

A "staged" increased rating of 70 percent (but no higher) is granted for the Veteran's PTSD effective from October 15, 2008 to September 7, 2010, subject to the regulations governing payment of monetary awards; ratings in excess of 50 percent prior to October 15, 2008 and/or from September 7, 2010 are denied.     


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


